PER CURIAM:
Ricky Hobart Parsons appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Parsons v. Lee, No. CA-04-73-FL (E.D.N.C. Apr. 27, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED